ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 11, 1966 (181 So.2d 743) affirming the order of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 12, 1966 (190 So.2d 768) and mandate dated) October 28, 1966, now lodged in this court, remanded the cause with directions to proceed in accordance with the opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued -in this cause *15on February 2, 1966 is withdrawn, the opinion and judgment of this court filed January 11, 1966 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the circuit court, vacating the order of the Florida Board of Pharmacy there under review, is quashed with directions to reinstate and affirm the said order of the Florida Board of Pharmacy. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).